         Case 1:20-cv-01312-LTS-GWG Document 25 Filed 03/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UBIQUITI INC.,

                                           Plaintiff,

          v.                                                             Civil No.: 20-CV-1312
PERASO TECHNOLOGIES INC., BILL McLEAN,
JIM WHITAKER, SHAWN ABBOT, DAVID
ADDERLEY, IMED ZINE and RIAD ZINE,

                                           Defendants.



                          CORPORATE DISCLOSURE STATEMENT
                     Pursuant to Federal Rule of Procedure 7.1(a), defendant Peraso Technologies Inc.,

states that it has no parent corporation and Qorvo International Pte. Ltd. holds more than 10 percent of

Peraso’s outstanding shares.


Dated: March 27, 2020


                                                   HODGSON RUSS LLP
                                                   Attorneys for Defendant Peraso Technologies Inc.


                                                   By /s/ Jodyann Galvin
                                                       Jodyann Galvin
                                                   140 Pearl Street, Suite 100
                                                   Buffalo, New York 14202
                                                   (716) 856-4000
                                                   jgalvin@hodgsonruss.com




15440876v1 092118.00000
